               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

WERTHEIMER H., INC.; WERTHEIMER
A., INC.; HENRY WERTHEIMER, III;                      CV-18-83-GF-BMM
JANE WERTHEIMER; PAUL
WERTHEIMER; and JANET
WERTHEIMER,                                         ORDER ON MOTION FOR
                                                        SANCTIONS
                    Plaintiffs,

vs.

RIDLEY USA, INC., a Minnesota
Corporation, d/b/a WESTFEEDS; and
JOHN DOES I-IV,

                    Defendants.




                                  INTRODUCTION

      Defendants Ridley USA, Inc., a Minnesota Corporation, d/b/a Westfeeds

(“Westfeeds”) have filed a motion for sanctions based on alleged spoliation of

evidence. (Doc. 28.) Plaintiffs Wertheimer H. Inc., Wertheimer A., Inc., Henry

Wertheimer, III, Jane Wertheimer, Paul Wertheimer, and Janet Wertheimer

(collectively the “Wertheimers”), oppose the motion. (Doc. 38.)



                                         1
                                   DISCUSSION

      Westfeeds seeks sanctions against the Wertheimers for alleged spoliation of

evidence. Westfeeds identifies four pieces of evidence that it alleges that the

Wertheimers failed to preserve: 1) the Rumensin 90 bag; 2) the note in which

Westfeeds’s store manager Dale Berg calculated the amount of Amprovine that the

Wertheimers would need; 3) the surviving calves; and 4) the carcasses of the dead

calves. (Doc. 29 at 10.)

      A. Rumensin Bags.

      Westfeeds contends that the Wertheimers should have preserved the brown

bag in which they claim that Westfeeds provided the Rumensin 90 to Jane

Wertheimer on January 3, 2018. Westfeeds points out that the Wertheimers knew

that litigation was reasonably foreseeable within hours of Jane’s purchase of the

Rumensin. The Wertheimers claim to have burned the brown bag in their burn

barrel moments after dumping the Rumensin 90 into the grinder mixer. Westfeeds

counters that the Wertheimers’ veterinarian, Dr. Lance Hughes, testified that he

saw remnants of the burned bag in the barrel on January 4, 2018.

      An imposition of sanctions proves unwarranted here. As noted in the Court’s

order on Westfeeds’s Motion in Limine, the Wertheimers claimed that they burned

the bag immediately after dumping out its contents in the ordinary course of their

                                          2
business. (Doc. 42 at 3.) No problems had developed with their cattle at the time

that they burned the bag in the ordinary course of their business and thus they had

no legal duty to preserve it. (Id.)

      Wertheimers concede that Bob, Paul, and Janet Wertheimer admitted in their

depositions either that they did not see the bag or did not pay attention to it. Id. at

4. Westfeeds can use these concessions to attempt to impeach the testimony of any

of these potential witnesses in the event that they testify differently at trial.

Wertheimers further assert that only Dr. Lance Hughes would testify affirmatively

about the absence of a label. Id. Hughes testified in his deposition that he saw the

plain brown bag in the burn barrel at the Wertheimers’ ranch after Janet

Wertheimer told him that the bag lacked any writing. It remains for the jury to

decide what weight to attach to the testimony of the Wertheimers and Hughes

regarding the question of whether Westfeeds attached a label to the bag. The

apparent inadvertent destruction of the Rumension 90 bag has not undermined the

“search for the truth” of what happened on January 3, 2018. Spotted Horse v.

BNSF R.R. Co., 350 P.3d 52, 58 (Mont. 2015), quoting Oliver v. Stimson Lumber

Co., 993 P.2d 11, 17 (Mont. 1999). The Court denies this motion.




                                            3
          B. Dale Berg’s Note.

          The parties agree that Berg wrote out a note for Jane Wertheimer on which

he calculated the appropriate dosage of Amprovine, an alternative to Rumensin,

that Wertheimers would need for a herd of their size. (Doc. 29 at 3.) Westfeeds

contends that this note would have demonstrated that the Wertheimers had ignored

its advice. (Doc. 29 at 3.) Wertheimers suggest that the loss of the note hurts its

case as the note would have evidenced Westfeeds’s counsel of dosages for the

potential substitute Amprovine and for the Rumensin 1200 that the Wertheimers

purchased from the store in Great Falls, but not for the allegedly unmarked

Runension 90 that Wertheimers purchased from the store in Lewistown. (Doc. 38

at 20.)

          Both sides seem to concede that (1) Jane Wertheimer spoke with Berg

regarding the problem with the cattle, (2) Berg suggested using Amprovine instead

of Rumensin, (3) Berg suggested how much Amprovine the Wertheimers would

need, and (4) the cost of the substitute. The Court agrees with the Wertheimers that

the parties do not dispute the pertinent points covered by the note. The Court does

not deem the note critical to “a fair and accurate description” of the conversation

between Jane Wertheimer and Berg. Peschel v. City of Missoula, 664 F. Supp. 2d

1137, 1142 (D. Mont. 2009). The Court denies the motion.

                                           4
      C. Failure to Provide Access to the Surviving Calves and to Preserve
         Dead Carcasses

      Westfeeds argues that the Wertheimers sold the surviving calves, knowing

that litigation would occur, without first allowing Westfeeds the chance to have its

expert examine them. Further, Westfeeds alleges that the Wertheimers failed to

preserve the cattle carcasses.

      The following represents a timeline of correspondence between the parties

from the time that Westfeeds’s counsel first asked to inspect the remaining live

cattle and cattle carcasses until the time that Westfeeds’s counsel visited

Wertheimer ranch.

    Date                               Event                             Citation

            Westfeeds’s counsel calls Plaintiffs’ counsel and
            requests an inspection of live and dead cattle.
 02/01/2018
            Plaintiffs’ counsel indicates possibility of a 2/9/18       Doc. 29-
            inspection                                                  12, p. 2
            “I understand from our conversation that you will not
            be able to address our request with your client until
            Wednesday, February 7, 2018, and that you
            anticipate contacting me on February 8, 2018, to
            discuss an inspection time. You indicated it is
            possible we might conduct the inspection next
 02/02/2018
            Friday, February 9, 2018. As we discussed, I am
            concerned that we may not be able to obtain usable
            tissue samples from the dead cattle if we are not
            allowed to collect the samples in a timely manner
            after the deaths. I know you appreciate the concern         Doc. 29-
            as you indicated you would work to see if you can           12, p. 2

                                          5
             make arrangements for us to do the inspection earlier
             next week.”
             Email from Plaintiffs’ Counsel to Defense Counsel:
             “As we discussed, we will try to get authority [for an
             inspection] before Wednesday. Please provide me
02/02/2018   with a protocol for the testing you would like done,
             what type of testing will be done, and who is going
             to do the testing. If I can get these questions          Ex. 25, p.
             answered it will help move this forward.”                3
             Email from Plaintiffs’ Counsel to Defense Counsel:
             “Roger Frickle and I are scheduled to go up to Utica
             tomorrow. If the weather remains anything like this,
             we ain’t. I need to understand exactly what it is that
02/06/2018
             you wish to inspect, and what, if any, testing of what
             and by whom and what protocols to be followed and
             how your carrier/representatives/ experts intend to      Ex. 25, p.
             accomplish such.”                                        2
             Email from Defense counsel to Plaintiffs’ counsel:
             “I’m still working on gathering facts myself, but I
             anticipate being able to send you a letter outlining
             our request for inspection/testing by the end of the
02/06/2018   day [February 7]. Part of what we'll want to do is to
             get a count on the dead and document what we can
             with photographs. If Wertheimer’s claim the live
             cattle are sick or damaged, we’ll want to see those      Ex. 25, p.
             too.”                                                    2
             Westfeeds’s counsel provides inspection protocol:
             “We would like to conduct the inspection as follows:
             1. document and photograph the remains of the cattle
             that allegedly died of Rumensin toxicity and attempt
             to assess the number of cattle lost; … 3. View,
02/14/2018   document, and photograph the live cattle …. Dr.
             Sager anticipates observing and evaluating the cattle
             for BCS (body condition score), age, and other
             health issues such as parasitism, coccidiosis and
             other immune deficient concerns. If there is evidence    Doc. 29-
             of parasitism or evidence of coccidiosis, Dr. Sager      13

                                       6
             would collect fecal samples to send to the MSU
             Diagnostic Laboratory for analysis; 4. Collect blood
             and liver samples … from any cattle that have
             allegedly died of Rumensin toxicity within 72 hours
             of the visit.”
             “I will get about finding a time frame that will work
             … and then directly furnish you that set of dates so
2/14/2018
             that you have ample time to arrange and gather your          Doc. 38-
             group for a field trip to Utica!”                            15, p. 1
             Westfeeds counsel: “I’m checking in on the status of
             the request for inspection in Wertheimer. I know the
             weather is terrible in that area right now, but it will
02/27/2018
             likely take some lead time to coordinate everyone’s
             schedules, so may it will be [sic] improved by the           Doc. 38-
             time we make it out there.”                                  15, p. 1
             “This letter is in follow-up to my letters of February
             2nd and 14th in which we seek permission to inspect
03/06/2018   the cattle loss at the Wertheimer Ranch. We are
             requesting that your clients preserve any and all            Doc. 29-
             evidence related to the loss.”                               14
             “[W]e learned late last Friday, March, 9, 2018, that
             the remaining live cattle were sold and would be
             transported early Saturday morning, March 10, 2018
             to a feedlot in Torrington, Wyoming. We understand
             that your retained bovine expert, Robert Sager,
             DVM, may want to view, document, and photograph
03/13/2018
             the live cattle. If that is still the case, please contact
             us so that arrangements can be made to accomplish
             that. . . . Recognizing that we have only a temporary
             break in the weather, once the weather does clear, we
             will make arrangement for your inspection and                Doc. 29-
             viewing of the ‘dead pile’.”                                 15, p. 2
             “I requested to see the cattle when seeing them
             would help us evaluate your clients’ potential claim.
03/16/2018   As I expect you know, there’s likely little we could         Doc. 29-
             now gather from inspecting the live cattle on a              16, pp. 2-
             feedlot in Wyoming, even if that were possible,              3
                                         7
              which seems unlikely. If I’m mistaken, please tell me
              what arrangements have been made that would allow
              us to inspect the live cattle at the feedlot.”

            “Concerning my continued request to visit the
            Wertheimer Ranch … please contact me with a
            specific set of dates that I may consider with the
            folks that I need to bring with me to conduct that
            inspection.”
            “Regarding inspection of the ranch: you will well
            recall that Weather [sic] was a significant issue
            during February and early March and the
            Werthiemer Ranch was often snowed completely in.
            … We believe, as does Lance V. Hughes, DVM …
            that your team of experts’ examination of the
            survivors will yield the very same information
            whether at the Ranch in Utica or in Torrington. And
 04/12/2018
            that ‘information’ in a word, is ‘nothing’. … You
            can call Roger at the office to make arrangements
            now that the weather has (from time to time) broken
            and he will coordinate with you … an ‘inspection’ of
            the Wertheimer operation, and if your experts thing
            they can learn anything from looking at the               Doc. 29-
            survivors, we can make arrangements for you to            16, pp. 4-
            view them in Torrington”                                  6
            “Walter & Roger from Cliff Edwards Law came up
            & I showed them where calves are buried then they
 05/09/2018
            met with Jill Gerdrum & their people to show them         Doc. 31,
            feed system & burial site”                                p. 4


      The Court remains reluctant to impose a sanction at this time based on a

review of these correspondences. On the one hand, portions of this correspondence

weigh in favor of a sanction. For example, counsel for the Wertheimers told


                                        8
counsel for Westfeeds on February 14, 2018 that they would provide counsel for

Westfeeds with a date to visit the ranch. Counsel for the Wertheimers did not again

contact counsel for Westfeeds until a month later, according to the available

correspondences, despite at least one attempt by Westfeeds to follow up about a

date. Counsel for the Wertheimers informed Westfeeds’ counsel at that time that

the Wertheimers had sold the remaining live cattle.

      But at the same time, certain facts weigh against a sanction. The parties

appear to be cordially communicating with each other to coordinate a visit to the

Wertheimers’ ranch. The Court further understands that much of this

correspondence took place during a time of great upheaval at the ranch as the

Wertheimers scrambled to address its coccidiosis outbreak and the alleged

Rumensin overdose. Further, counsel for the Wertheimers continued to offer

Westfeeds an opportunity to examine the remaining live cattle even after they had

been sold.

      The parties each have their own gloss on the events that transpired during

this “fog of war.” The parties each will have an opportunity to present their side of

the story to a jury. Much of what the parties disagree about as it relates to the

carcasses and remaining live cattle stands central to the Wertheimers’ claim for

damages. Westfeeds will have ample opportunity to attack any attempt by

                                           9
Wertheimers to prove damages as it relates to the dead carcasses and remaining

live cattle, even in the absence of a sanction. The jury can decide which version of

events proves more compelling.

       That said, the Court will make a final determination on any sanctions

regarding the failure of the Wertheimers to make the live cattle available for

inspection and to preserve the carcasses of the dead cattle closer to trial, or even

after the Wertheimers have had a chance to present their evidence to the jury. The

Court will be better able to determine what sanction, if any, would be appropriate

at that time having had the benefit of hearing the scope and nature of the damages

the Wertheimers attempt to prove at trial. The Court would consider a variety of

sanctions including potentially issuing an adverse jury instruction, limiting

damages available to the Wertheimers, or, if necessary, a ruling against the

Wertheimers regarding liability.

                                        ORDER

       Accordingly, IT IS ORDERED, that Defendants Ridley USA, Inc., a

Minnesota Corporation, d/b/a Westfeeds Motion for Sanctions (Doc. 28) is

DENIED, without prejudice. The Court will consider any motion for sanctions as

it relates to the remaining live cattle and cattle carcasses at the time of trial, if



                                            10
Defendants choose to seek sanctions at that time. Both parties stipulated motions

(Docs. 65 and 66) are DENIED, as moot.

      DATED this 3rd day of March, 2019.




                                        11
